Order entered April 17, 2014




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-12-01641-CV

                           GARY M. KORNMAN, Appellant

                                          V.

                           DENNIS S. FAULKNER, Appellee

                   On Appeal from the 162nd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-10-08489

                                      ORDER
      We DENY appellee’s November 14, 2013 motion to dismiss appeal.


                                                 /s/   MOLLY FRANCIS
                                                       JUSTICE